Citation Nr: 1341828	
Decision Date: 12/18/13    Archive Date: 12/31/13

DOCKET NO.  12-22 879	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for a left hip disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The Veteran served on active duty from September 1950 to September 1953.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision entered in February 2012 by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  

Pursuant to the Veteran's request, he was afforded a videoconference hearing before the Board in November 2013.  A transcript of that proceeding is of record.  

Notice is taken that this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the VA's Appeals Management Center (AMC) in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

It is the Veteran's principal contention that he sustained a sciatic nerve injury resulting in loss of use of his left lower extremity due to surgery by VA for a total left hip replacement in August 2010.  

Absent from the record, however, is the informed consent document that was executed prior to the August 2010 surgery.  VA records compiled during the course of a pre-surgical workup conducted in July 2010 indicate that informed consent both for anesthesia and surgery was obtained at that time, with the actual signed forms having been scanned into a system referenced as Vista Imaging.  Those scanned documents are not now of record.  Notice, too, is taken that a VA physician who provided a medical opinion in January 2012 as to one or more of the issues in question apparently had accessed the scanned documents through Vista Imaging, as the VA physician described certain potential complications, to include nerve injury, reportedly set forth on the informed consent document for the surgery, which are not otherwise indicated by the evidence now on file.  Remand to obtain the actual informed consent documents, both for anesthesia and surgery, relating to the left hip replacement undertaken on August 2, 2010, is required.   

Also, the statement of the case of July 2012, which incorporated by reference the rating decision of February 2012, and the supplemental statement of the case of November 2012, reflect consideration of VA medical records from the VA Medical Center in Huntington, West Virginia, which were received into the actual record in September 2011, as well as outpatient treatment noted from the VA Medical Center in Beckley, West, Virginia, from December 1999 to January 2012 and further VA Huntington records compiled from January to October 2012.  It is unclear whether full consideration was accorded various other entries in the Virtual VA folder, including four batches of record entries in July 2012, among which are listed as having been compiled at the VA Medical Center in Lexington, Kentucky.  Remand to ensure that all pertinent records are fully considered, followed by issuance of a supplemental statement of the case, is deemed necessary.  38 C.F.R. §§ 3.301, 19.29, 19.31 (2013).  

Accordingly, this case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1.  Obtain all scanned documents contained in Vista Imaging or otherwise relating to any informed consent procedures undertaken involving with the administration of anesthesia or surgical treatment with respect to a total left hip arthroplasty undertaken on August 2, 2010, for inclusion in the Veteran's VA claims folder.  

2.  Obtain for inclusion in the Veteran's VA claims folder any pertinent records of VA medical treatment not already on file.  

3.  Thereafter, readjudicate the issue on appeal on the basis of all of the evidence of record, including but not limited to all record entries made in the Virtual VA folder, especially those entered in July 2012.  If the benefit sought is not granted, then furnish the Veteran a supplemental statement of case and afford him a reasonable period for a response, prior to returning the case to the Board for further consideration.  

No action by the appellant is required until he receives further notice.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



